CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated November 8, 2011, relating to the financial statements and financial highlights which appear in the September 30, 2011 Annual Report to Shareholders of Marsico Focus Fund, Marsico Growth Fund, Marsico 21st Century Fund, Marsico International Opportunities Fund, Marsico Flexible Capital Fund, Marsico Global Fund, and Marsico Emerging Markets Fund, (seven of the funds constituting The Marsico Investment Fund) which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings "Financial Statements", "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. PricewaterhouseCoopers LLP Denver, CO January 30, 2012
